        Case 1:19-cv-08034-ALC-OTW Document 71 Filed 10/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
                                                              :
JENNIFER BAWDEN,
                                                              :
                                       Plaintiff,             :   19-CV-8034 (ALC) (OTW)
                                                              :
                      -against-                               :   UNSEALING ORDER
                                                              :
DAVID K. TOWNES,                                              :
                                                              :
                                       Defendant.             :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Because Plaintiff initially filed this action under a pseudonym, filings reflecting her name

were sealed. This Court then denied Plaintiff’s motion to proceed anonymously, and the District

Court removed the relevant portion of the preliminary injunction. (ECF 44, 63). On October 6,

2020, I ordered that by October 13, 2020 Plaintiff move to keep any ECF entries under seal

sealed. (ECF 64). Plaintiff did not make such a motion.

         Accordingly, the Clerk of Court is respectfully requested to unseal any docket entries

currently under seal and mail a copy of this Order to the pro se Defendant.



SO ORDERED.

                                                                  s/ Ona T. Wang
Dated: October 20, 2020                                                      Ona T. Wang
       New York, New York                                           United States Magistrate Judge
